             Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK SELIGER, an individual,                  Case No.:

Plaintiff,

v.

BREITBART NEWS NETWORK, LLC,
a California Limited Liability Company;
and DOES 1-10, inclusive,
                    Defendants.



     PLAINTIFF’S COMPLAINT FOR COPYRIGHT INFRINGEMENT
                            JURY TRIAL DEMANDED




                                          1
                                      COMPLAINT
            Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 2 of 8




       Plaintiff, Mark Seliger, by and through his undersigned attorneys, hereby
prays to this honorable Court for relief based on the following:
                          JURISDICTION AND VENUE
1. This action arises under the Copyright Act of 1976.
2. This Court has jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and (b).
3. Venue is proper under 28 U.S.C. § 1391(c) and 1400(a) because a substantial
part of the acts and omissions giving rise to the claims occurred here.
                                     PARTIES
4. Plaintiff is an individual residing in New York, New York.
5. Plaintiff is informed and believes and thereon alleges that Defendant Breitbart
News Network, LLC does business in and with the state of New York and this
District.
6. Defendants Does 1 through 10, inclusive, are other parties not yet identified who
have infringed Plaintiff’s copyrights, have contributed to the infringement of
Plaintiff’s copyrights, or have engaged in one or more of the wrongful practices
alleged herein. Their true names, whether corporate, individual or otherwise, are
presently unknown to Plaintiff, who therefore sues said Defendants by such
fictitious names, and will seek leave to amend this Complaint to show their true
names and capacities when same have been ascertained.
7. Plaintiff is informed and believes and thereon alleges that at all times relevant
hereto each of the Defendants was the agent, affiliate, officer, director, manager,
principal, alter-ego, and/or employee of the remaining Defendants and was at all
times acting within the scope of such agency, affiliation, alter-ego relationship
and/or employment; and actively participated in or subsequently ratified and
adopted, or both, each and all of the acts or conduct alleged, with full knowledge
of all the facts and circumstances, including, but not limited to, full knowledge of



                                           2
                                      COMPLAINT
         Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 3 of 8




each and every violation of Plaintiff’s rights and the damages to Plaintiff
proximately caused thereby.
8. Seliger is an accomplished and critically acclaimed photographer. His works
have appeared in Rolling Stone, GQ, Vogue, and Vanity Fair and he has authored
numerous album covers, books, and short films. He has also created photography
in collaboration with global brands like Netflix, Levi’s, and Ralph Lauren. He has
won numerous awards, including the Clio Grand Prix and the Cannes Lions Grand
Prix, and his works are part of the permanent collection of the National Portrait
Gallery at the Smithsonian Institution in Washington, D.C., the Museum of Fine
Arts in Houston, and the National Portrait Gallery in London.
9. Plaintiff created and exclusively owns the photography depicted in Exhibit A
attached hereto. These works will be called the “Subject Photography” herein.
10. Plaintiff has registered the Subject Photography with the Copyright Office.
11. Defendants, and each of them, have willfully copied, reproduced, displayed,
and distributed the Subject Photography for financial benefit and without
Plaintiff’s consent, at and on websites bearing the URLs depicted in Exhibit B
hereto. Said material will be referred to as “Infringing Content” herein.
12. Plaintiff did not consent to said use of the Subject Photography.
                         FIRST CLAIM FOR RELIEF
         (For Copyright Infringement – Against all Defendants, and Each)
13. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
fully set forth, the allegations contained in the preceding paragraphs.
14. Plaintiff alleges on information and belief that Defendants, and each of them,
accessed the Subject Photography by without limitation, viewing the Subject
Photography on Plaintiff’s website or social media profiles, on other sites online,
or in physical publications. The identicality of the copying also show access.



                                          3
                                      COMPLAINT
          Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 4 of 8




15. Plaintiff alleges on information and belief that Defendants, and each of them,
copied, reproduced, displayed, and distributed the Subject Photography online at
and on websites bearing the URLs depicted in Exhibit B hereto.
16. Plaintiff alleges on information and belief that Defendants, and each of them,
infringed Plaintiff’s copyrights by creating infringing derivative works from the
Subject Photography and publishing same to the public.
17. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
suffered general and special damages in an amount to be established at trial.
18. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of Plaintiff’s rights in the
Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s
rights in the Subject Photography in an amount to be established at trial.
19. Plaintiff alleges on information and belief that Defendants, and each of them,
have committed acts of copyright infringement, as alleged above, which were
willful, intentional and malicious, which further subjects Defendants, and each of
them, to liability for statutory damages under Section 504(c)(2) of the Copyright
Act in the sum of up to $150,000.00 per infringement and/or a preclusion from
asserting certain equitable and other defenses.
                          SECOND CLAIM FOR RELIEF
     (For Vicarious and/or Contributory Copyright Infringement – Against all
                                 Defendants, and Each)
20. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
fully set forth, the allegations contained in the preceding paragraphs.
21. Plaintiff alleges on information and belief that Defendants knowingly induced,
participated in, aided and abetted in and profited from the illegal reproduction and
distribution of the Subject Photography as alleged hereinabove. Such conduct

                                           4
                                      COMPLAINT
          Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 5 of 8




included, without limitation, publishing photographs obtained from third parties
that Defendant(s) knew, or should have known, were not authorized to be
published by Defendant(s); publishing the Infringing Content on affiliate, third-
party, and social media sites; and distributing the Infringing Content to third-
parties for further publication.
22. Plaintiff alleges on information and belief that Defendants, and each of them,
are vicariously liable for the infringement alleged herein because they had the right
and ability to supervise the infringing conduct and because they had a direct
financial interest in the infringing conduct. Specifically, Defendants, and each of
them, received revenue in connection with the Infringing Content, and were able to
supervise the distribution, broadcast, and publication of said content.
23. By reason of the Defendants’, and each of their, acts of contributory and
vicarious infringement as alleged above, Plaintiff has suffered general and special
damages in an amount to be established at trial.
24. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of Plaintiff’s rights in the
Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
profits directly and indirectly attributable to Defendants’ infringement of their
rights in the Subject Photography, in an amount to be established at trial.
25. Plaintiff alleges on information and belief that Defendants, and each of them,
have committed acts of copyright infringement, as alleged above, which were
willful, intentional and malicious, which further subjects Defendants, and each of
them, to liability for statutory damages under Section 504(c)(2) of the Copyright
Act in the sum of up to $150,000.00 per infringement and/or a preclusion from
asserting certain equitable and other defenses.



                                           5
                                      COMPLAINT
         Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 6 of 8




                         THIRD CLAIM FOR RELIEF
   (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each))
26. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
fully set forth, the allegations contained in the preceding paragraphs.
27. The Subject Photography was routinely published with attribution, credit, and
other copyright management information identifying Plaintiff as the author,
28. Plaintiff alleges on information and belief that Defendants, and each of them,
removed Plaintiff’s copyright management information, as described above, from
the Subject Photography, and/or added false copyright management information to
the Subject Photography, before distributing and publishing same.
29. Plaintiff alleges on information and belief that Defendants, and each of them,
distributed and published the Subject Photography at and on websites bearing the
URLs depicted in Exhibit B hereto, under its own name, and removing Plaintiff’s
attribution information, including without limitation his name.
30. The aforementioned facts constitute “copyright management information” as
that phrase is defined in 17 U.S.C. § 1202(c) and is false.
31. When Defendants distributed and published the Subject Photography, they
knowingly provided and/or distributed false copyright management information in
violation of 17 U.S.C. § 1202(a). As a result of the foregoing, Plaintiff has been
damaged and may recover those damages as well as Defendants’ profits, and/or
statutory damages, and attorneys’ fees under 17 U.S.C. § 1203.
                             PRAYER FOR RELIEF
                Wherefore, Plaintiff prays for judgment as follows:
  Against all Defendants, and Each, with Respect to Each Claim for Relief:
a. That Defendants, and each of them, as well as their employees, agents, or
anyone acting in concert with them, be enjoined from infringing Plaintiff’s
copyrights in the Subject Photography, including without limitation an order

                                          6
                                      COMPLAINT
          Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 7 of 8




requiring Defendants, and each of them, to remove any content incorporating, in
whole or in part, the Subject Photography from any print, web, or other publication
owned, operated, or controlled by any Defendant.
b. That Plaintiff be awarded all profits of Defendants, and each of them, plus all
losses of Plaintiff, plus any other monetary advantage gained by the Defendants,
and each of them, through their infringement, the exact sum to be proven at the
time of trial, and, to the extent available, statutory damages as available under the
17 U.S.C. § 504 and other applicable law.
c. That a constructive trust be entered over any revenues or other proceeds realized
by Defendants, and each of them, through their infringement of Plaintiff’s
intellectual property rights;
d. That Plaintiff be awarded his attorneys’ fees as available under the Copyright
Act U.S.C. § 505 and/or §1203;
d. That Plaintiff be awarded his costs and fees;
e. That Plaintiff be awarded statutory and enhanced damages;
f. That Plaintiff be awarded pre-judgment interest as allowed by law; and
h. That Plaintiff be awarded further legal and equitable relief as deemed proper.
   Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R.
Civ. P. 38 and the 7th Amendment to the United States Constitution.
                                               Respectfully submitted,
Dated: April 6, 2020                     By: /s/ Scott Alan Burroughs
                                             Scott Alan Burroughs, Esq.
                                             Laura M. Zaharia, Esq.
                                             DONIGER / BURROUGHS
                                             231 Norman Avenue, Suite 413
                                             Brooklyn, New York 11222
                                             (310) 590-1820
                                             scott@donigerlawfirm.com
                                             lzaharia@donigerlawfirm.com


                                           7
                                      COMPLAINT
                  Case 1:20-cv-02860-ER Document 1 Filed 04/06/20 Page 8 of 8




                                            EXHIBIT A




                                         EXHIBIT B
[http://www.breitbart.com/big-journalism/2016/08/11/washington-post-trashes-ivanka-trump-
fashion-shoot/]




                                               8
                                           COMPLAINT
